DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final Office action is issued in response to the Applicant’s submission filed on 15 August 2022.
Claims 1-17 and 19-20 are pending and have been examined, herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method, system or device and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101. However, the claims are rejected as being directed to a judicial exception.
Independent claim 1 recites:
stor[ing][...] contact information for associates tasked with resolving the exceptions and a set of correspondence templates for requesting predefined types of information from one or more service providers;
[...] determin[ing] a first exception has occurred associated with a first ATM, wherein the first exception corresponds to a discrepancy between transaction information from the first ATM and service information from a service provider tasked with servicing the first ATM;
determin[ing]  an exception profile for the first exception, the exception profile comprising an indicator of the determined first exception, an identifier of a first ATM associated with the first exception, a first service provider tasked with servicing the first ATM, and a first associate tasked with resolving the first exception;
provid[ing] the exception profile for viewing [...] accessible to the first associate;
receiv[ing] [...] a request for information associated with resolving the first exception;
in response to receiving the request for information, generat[ing], using the set of correspondence templates that corresponds to the requested information, correspondence comprising the request for the information associated with resolving the first exception, wherein the correspondence is addressed to the first service provider;
provid[ing]  the correspondence to the first service provider;
receiv[ing]  a response to the correspondence from the first service provider, wherein the response includes the requested information;
provid[ing]  at least a portion of the information included in the received response for viewing [...] accessible to the first associate;
and receiv[ing] [...] a resolution status for the first exception, wherein the resolution status is determined based at least in part on the provided portion of the information included in the received response.

This concept falls within the groupings of mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III) at least because it involves determining that a first exception has occurred by comparing transaction information from an ATM and service information from a service provider. The concept also falls under certain methods of organizing human activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) at least because it involves generating and providing correspondence to a service provider (see MPEP § 2106.04(a)(2), subsection II). Thus, the claim recites an abstract idea.
The concept is not integrated into a practical application. The additional elements in the claims include:
a database; a correspondence engine coupled to the database, the correspondence engine comprising a processor; and a user interface.
These elements are recited at a high-level of generality and amount to no more than mere instructions to apply the abstract idea using generic computer components or amount to merely using a computer as a tool to perform the abstract idea. The combination of these additional elements is no more than mere instructions to apply the abstract idea using generic computer components are using a computer as a tool to perform the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, the claim is not patent-eligible.
Independent claims 9 and 17 recite substantially the same limitations and are directed to the same abstract idea. The additional element in independent claim 9 is a user interface and the additional elements in claim 17 are a device comprising a memory and processor and a user interface. These additional elements are mere generic computer components and do not make these claims eligible for the same reasons given for claim 1, above. 
Dependent claims 2-4,6-8,10-12,14-16 and 18-20 merely narrow the abstract idea recited in the respective independent claims such as  specifying what information is used to determine the exception (claims 2 and 10), combining information into a profile (claims 3, 11, and 18), generating correspondence by populating placeholders in a template (4, 12, and 20); flagging a service provider as unresponsive after a period of time (claims 6 and 14); storing response time in a collection of performance metrics associated with a service provider (claims 7 and 15); and requesting information, generating additional correspondence, and providing additional correspondence to a service provider (claims 8 and 16).  Accordingly claims 2-4,6-8,10-12,14-16 and 18-20 are also rejected under 35 U.S.C. § 101.
Dependent claims 5 and 13 narrow the abstract idea of the independent claims by including extracting information. Dependent claims 5 and 13 add the additional limitation of automatically extracting information. This, however, by itself or in combination with the other elements, amounts to no more than mere instructions to apply the exception using generic computer or merely using a computer as a tool to perform the abstract ideas and do not integrate the abstract idea into a practical application or provide an inventive concept.  Accordingly, claims 5 and 13 are also rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COUTTS (US 7545816 B1 to Coutts; M. G. et al.) in view of MAYES (US 20030033250 A1 to Mayes, Bob  et al.) in further view of GILL (US 7036048 B1 to Gill, R.B. et al.).
Regarding claims 1, 9, and 17,
A system for resolving exceptions associated with automated teller machines (ATMs), the system comprising (see, at least, COUTTS: column(s) 1, line(s) 15-22: The invention relates to communications networks in which there are one or more transaction processing terminals that may require servicing or maintenance. A transaction processing terminal may be a self-service terminal such as [...] an automated teller machine (ATM) or other cash dispensing terminal; column(s) 4, line(s) 4-9: By virtue of this system, a malfunctioning transaction terminal may be able to determine if there is a maintainer available to repair the malfunction, and if a maintainer is available, the transaction terminal is able to send a request (e.g., using an alert agent) to the maintainer.)
a database configured to store: contact information for associates tasked with resolving the exceptions (see, at least, COUTTS: column(s) 12, line(s) 60-67 and column(s) 13, line(s) 1-11: The addresses of back office terminals to be visited are placed in the address sub-fields 54a and 54b. (95) The agent handler 40 uses the agent registry 45 to obtain the addresses of the maintainers to be visited by the alert agent 50c. If more than one maintainer is available (i.e. if more than one maintainer is currently logged on to the LAN 10) then the maintainers are prioritized within the address sub-fields of the alert agent 50c according to one or more predetermined criteria; column(s) 4, line(s) 37-50: (34) the transaction terminal may comprise: an intelligent agent handler; operation monitoring facilities detecting malfunctions; and a service agent registry; whereby, in use, the intelligent agent handler may receive and execute intelligent agent service programs which store maintainer information and maintenance terminal information in the service agent registry, so that on detecting a malfunction the operation monitoring facilities are able to provide the handler with information relating to one or more maintainers from the service agent registry for use in creating an intelligent agent alert program for sending to the one or more maintainers.);
 and a set of correspondence templates for requesting predefined types of information from one or more service providers (see, at least, COUTTS: column(s) 6, line(s) 60-63: FIG. 25 is an exemplary Assistance Request form screen window interface, for use by service personnel to accept or reject service requests from incoming alert agents; figure 25: “Assistance Request” with fields ATM NAME, MODULE NAME, STATE OF HEALTH, requesting information “yes” or “no”);
and a correspondence engine coupled to the database, the correspondence engine comprising a processor configured to (see, at least, COUTTS: Column 2 lines 65-67 to column 3 line 1-11: One network site in a communications network may be a regional or central server that may provide transaction processing capabilities.  The server may provide each monitor agent with a list of all of the available transaction terminal addresses.): 
determine a first exception has occurred associated with a first ATM (see, at least, COUTTS: column(s) 3, line(s) 67-column(s) 4, line(s) 1-3:  in the event of a malfunction the transaction terminal is able to send an intelligent agent alert program conveying a maintenance request to the maintenance terminal.; column(s) 4, line(s) 4-8: By virtue of this system, a malfunctioning transaction terminal may be able to determine if there is a maintainer available to repair the malfunction, and if a maintainer is available, the transaction terminal is able to send a request (e.g., using an alert agent) to the maintainer), 
[...]
determine an exception profile for the first exception, the exception profile comprising an indicator of the determined first exception, an identifier of a first ATM associated with the first exception, a first service provider tasked with servicing the first ATM, and a first associate tasked with resolving the first exception (see, at least, COUTTS: column(s) 26, line(s) 11-33: error information is sent to the regional server, ErrorList initialized with an error array plus extra location information, extra information is added to the error details, figure 28 shows a code example of functional elements that could be used to add descriptions and state of health information to the array if the error “Shutter Jam’ was produced, “For every error there can be an entry, like the one in Fig. 28”; column(s) 4, line(s) 4-11: An alert is sent to maintainer with a request, the maintainer may be a service engineer, a local designated employee or official, or an automated assistance system; column(s) 4, line(s) 12-25: the maintainer information may include the type of malfunctions the maintainer can repair and whether the maintainer as a primary content or should only be contacted if there is no primary contact; a ranked list of maintainers is generated according to the issue/malfunction);
[...]
receive, from the user interface, a request for information associated with resolving the first exception (see, at least, COUTTS: column(s) 24, line(s) 14-24: (186) On this screen the Internet address is displayed as the ATM name; the module name and the module's state of health are also displayed. At the bottom the service person is asked whether or not they can to attend to the problem. If they answer is `Yes` then the person may be shown the screen display in FIG. 26 and may be expected to load up the Web page to obtain further details about the problem. If the answer is no then the alert agent may package itself up and call a MoveOn function. This function may be held within the alert agent and may get the Internet address and port number of the next service person it should visit.; Figure 26: option to start up web browser to “find out more about the problem” and column(s) 6, line(s) 64-67: (28) FIG. 26 is an exemplary Action Details form screen window interface, for use by service personnel to access more detailed information from incoming alert agents (“Start up the Web Browser to find out more about the problem…”); column(s) 28, line(s) 6-15: if a service person is in doubt about how to fix the module they could click on images that call up a page that could explain in detail the correction procedure);
generate, using a first correspondence template from the set of correspondence templates that corresponds to the requested information, correspondence comprising the request for the information associated with resolving the first exception, wherein the correspondence is addressed to the first service provider (see, at least, COUTTS:: If any type of error occurred it may be displayed on the Web page and may be accompanied by full error details and associated servicing instructions or help (column 25 lines 5 to 9) and help data might be selectively customized according to the abilities or training of the particular service agent, and the language or technical level of presentation could be selected based on such factors (column(s) 25, line(s) 10-19); COUTTS: column(s) 28, line(s) 44-51: after the service person visited the ATM and fixed the problem they can correct the information on the web page by selecting the fix button and this response is sent out to the regional server; figure 31 and column(s) 7, line(s) 15-20: exemplary control panel fix button is displayed to servicing personnel and used by the service person to activate notification to the network that the associated error condition has been fixed; column(s) 24, line(s) 14-24: (186) On this screen the Internet address is displayed as the ATM name; the module name and the module's state of health are also displayed. At the bottom the service person is asked whether or not they can to attend to the problem. If they answer is `Yes` then the person may be shown the screen display in FIG. 26 and may be expected to load up the Web page to obtain further details about the problem.)
provide the correspondence to the first service provider (see, at least, COUTTS: column(s) 24, line(s) 14-26: On this screen the Internet address is displayed as the ATM name; the module name and the module's state of health are also displayed. At the bottom the service person is asked whether or not they can to attend to the problem. If they answer is `Yes` then the person may be shown the screen display in FIG. 26 and may be expected to load up the Web page to obtain further details about the problem.);
receive a response to the correspondence from the first service provider, wherein the response includes the requested information (see, at least, COUTTS: column(s) 28, line(s) 44-51: after the service person visited the ATM and fixed the problem they can correct the information on the web page by selecting the fix button and this response is sent out to the regional server; figure 31 and column(s) 7, line(s) 15-20: exemplary control panel fix button is displayed to servicing personnel and used by the service person to activate notification to the network that the associated error condition has been fixed; column(s) 24, line(s) 14-24:  At the bottom the service person is asked whether or not they can to attend to the problem. If they answer is `Yes` then the person may be shown the screen display in FIG. 26 and may be expected to load up the Web page to obtain further details about the problem.);
[...]
COUTTS does not expressly disclose the following limitations, which MAYES however, teaches:
wherein the first exception corresponds to a discrepancy between transaction information from the first ATM and service information from a service provider tasked with servicing the first ATM (see, at least, MAYES: [18]: system and method for reconcil[ing] and adjust[ing] discrepancies and exceptions between terminal balances reported by the servicing vendor and the terminal itself);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS and MAYES, which discloses systems and methods of facilitating efficient maintenance of transaction terminals such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of MAYES which also relates to the field of ATM management (MAYES [001]), in order to improve the estimation of available cash stock at each of a bank's ATMs (MAYES [006]) and to help maintain efficient ATM cash stocks to avoid excessive vendor replenishment trips or income loss (MAYES [007]).
COUTTS does not expressly disclose the following limitations, which GILL however, teaches:
provide the exception profile for viewing in a user interface accessible to the first associate (see, at least, GILL: column(s) 3, line(s) 20-32: (15) The operator of a system of automated banking machines, upon receiving a status message from a machine, also often needs to follow up with the entity responsible for correcting the condition to find out when the condition has been corrected. It is important for the system operator to know as soon as possible that the problem has been corrected.; column(s) 34, line(s) 29-51: (181) As indicated in FIG. 5, several types of message mediums may be used to send a message to the particular entity who has responsibility for an ATM exhibiting a fault condition. This entity may be an individual in Operations at the institution operating the ATM. In addition, the message may also be sent to a servicer who has responsibility for the ATM at the time that the condition arose.; In many instances it is desirable for notification to be given to persons who operate the computer system prior to giving notice to a servicer so that the Operations person may determine if the message is being generated because of activities the institution is engaged in and not a problem with the ATM. Giving such an indication first will enable a person in Operations to cancel the particular trouble ticket before a servicer is notified. This can be accomplished either by a user who has a computer with a display and an input device connected in the network with the event management system, or through an message input through the interface device associated with the multimedia reporter; column(s) 29, line(s) 15-22: (153) In response to receiving a message which includes an instruction to open a "trouble ticket" the MMR operates to establish an "open problems" record in the data store. The MMR operates to add data to the table record as events occur until the record is "closed".; column(s) 29, line(s) 45-60: (155) Trouble ticket record information can be obtained by a user of the system by selecting appropriate designators on the main menu window 66 producer on a display by the event management system as shown in FIG. 8. For example, selecting the trouble ticket monitor provides a user with the trouble ticket monitor window 112 of the type shown in FIGS. 23 and 24. As shown in FIG. 23, the trouble ticket monitor window enables a user to sort through trouble ticket record information by selecting criteria concerning the status of the trouble ticket. The user is also shown the date associated with the trouble tickets by clicking on a particular date in a calendar window that is shown open in FIG. 23. In addition, the user may selectively review particular locations or terminal IDs as well as fault codes, as indicated by a fault code window in FIG. 24.; column(s) 35, line(s) 8-19: As shown in FIG. 18, if network information is requested a summary is provided of the overall number of trouble tickets which are open. Of course, in alternative embodiments the system may be configured so as to provide information selectively by controller or area of responsibility. The variables which are included as part of the messages are also determined by the configuration of the records in the data store.; GILL column 34, lines 40-51: (182) In many instances it is desirable for notification to be given to persons who operate the computer system prior to giving notice to a servicer so that the Operations person may determine if the message is being generated because of activities the institution is engaged in and not a problem with the ATM. Giving such an indication first will enable a person in Operations to cancel the particular trouble ticket before a servicer is notified. (Operations person/associate approves sending out notice to servicer before it is sent out))
in response to receiving the request for information (GILL column 34, lines 40-51: (182) In many instances it is desirable for notification to be given to persons who operate the computer system prior to giving notice to a servicer so that the Operations person may determine if the message is being generated because of activities the institution is engaged in and not a problem with the ATM. Giving such an indication first will enable a person in Operations to cancel the particular trouble ticket before a servicer is notified. (Operations person/associate approves sending out notice to servicer before it is sent out)),
provide at least a portion of the requested information included in the received response for viewing in the user interface accessible to the first associate  (see, at least, GILL: Column 7, lines 1-6 :(23) FIG. 23 is a trouble ticket monitor window generated by the software [...] wherein a system operator is enabled to review the status of conditions at automated banking machines [...]; Column 28, lines 50-67 to Column 29 lines 1-3: The trouble record which shows the condition indicated at an ATM include data indicating that they have "open" status until the record is indicated as closed. The record is preferably updated with further information until information is included in the record to indicate it is closed. The record may be closed either by the servicer sending an input message through the interface device [...], or by the user who operates the system using the appropriate window and input device. In some embodiments it may be desirable for a user to input a message through an input device [...] indicating that the problem has been resolved or cancelled. Figure 25: Trouble Ticket History - “status: Closed” ; column(s) 29, line(s) 45-60:  As shown in FIG. 23, the trouble ticket monitor window enables a user to sort through trouble ticket record information by selecting criteria concerning the status of the trouble ticket. The user is also shown the date associated with the trouble tickets by clicking on a particular date in a calendar window that is shown open in FIG. 23.);
and receive, from the user interface, a resolution status for the first exception, wherein the resolution status is determined based at least in part on the provided portion of the information included in the received response (see, at least, GILL: Column 28, lines 50-67 to Column 29 lines 1-3: The trouble record which shows the condition indicated at an ATM include data indicating that they have "open" status until the record is indicated as closed. The record is preferably updated with further information until information is included in the record to indicate it is closed. The record may be closed either by the servicer sending an input message through the interface device [...], or by the user who operates the system using the appropriate window and input device. In some embodiments it may be desirable for a user to input a message through an input device [...] indicating that the problem has been resolved or cancelled. Figure 25: Trouble Ticket History - “status: Closed” )
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS, GILL and MAYES, which discloses systems and methods of facilitating efficient maintenance of transaction terminals such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of GILL which also relates to the field of automated banking machines (GILL column(s) 1, line(s) 15-20), in order for an ATM network manager to be informed as soon as possible that the condition has been corrected to avoid or minimize customer convenience (GILL column three, lines 20 to and 32).
Regarding claims 2 and 10,
The limitations of claims 1 and 9, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS and GILL do not teach what, MAYES, however, teaches:
the processor further configured to determine that the first exception has occurred by: comparing ATM data associated with the first ATM to service data provide by the first service provider for the first ATM, wherein the ATM data comprises information about transactions performed using the first ATM and the service data comprises information about cash added to or removed from the ATM by the first service provider (see, at least, MAYES:  [18]: Using the invention, a banking institution is able to electronically initiate servicing of ATMs (or terminals) by its vendor(s), and to electronically reconcile and adjust discrepancies and exceptions between terminal balances reported by the servicing vendor and the terminal itself. [...] [T]he system of the invention compares data inputted by the vendor including cash totals received and cash totals dispensed to determine whether discrepancies or exceptions exist between the two); [0031]: In the event comparison module 130 identifies a situation where the data received from a terminal is less than that received from the vendor, it can be preprogrammed to automatically reconcile the terminal balance by arranging for transfer of cash from the bank's general ledger account to the particular terminal.[…] Upon spotting a discrepancy, comparison module 130 can automatically issue an electronic general ledger ticket that authorizes the transfer of funds from the bank's general ledger account to the particular terminal during the next scheduled vendor visit. );
determining, based on the comparison of the ATM data to the service data, that there is a discrepancy between the ATM data and the service data (see, at least, MAYES: [18]: [T]he system of the invention compares data inputted by the vendor including cash totals received and cash totals dispensed to determine whether discrepancies or exceptions exist between the two; [0031]: comparison module 130 identifies a situation where the data received from a terminal is less than that received from the vendor);
and detecting the ATM exception for the determined discrepancy (see, at least, MAYES: [18]: [T]he system of the invention compares data inputted by the vendor including cash totals received and cash totals dispensed to determine whether discrepancies or exceptions exist between the two; [0031]: comparison module 130 identifies a situation where the data received from a terminal is less than that received from the vendor;  [18]: "If discrepancies exist, the invention may reconcile the discrepancy itself, or permit a bank analyst to selectively reconcile each discrepancy on a case-by-case basis.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS, GILL and MAYES, which discloses systems and methods of facilitating efficient maintenance of transaction terminals such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of MAYES which also relates to the field of ATM management (MAYES [001]), in order to improve the estimation of available cash stock at each of a bank's ATMs (MAYES [006]) and to help maintain efficient ATM cash stocks to avoid excessive vendor replenishment trips or income loss (MAYES [007]).
Regarding claims 3, 11, and 18,
The limitations of claims 1, 9, and 17, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
wherein: the first exception comprises an identification of the first ATM associated with the first exception and properties of the first exception (see, at least, COUTTS: column(s) 13, line(s) 50-58: (101) The critical failure information includes the error type, such as a card jam, and an identification of the transaction terminal experiencing that failure. The identification may simply be a terminal number in the case where assistance is to be provided; the identification may include an address and contact information for gaining access to the terminal.);
 and the processor is further configured to determine the exception profile for the first exception by: identifying the first service provider based on predefined data for the first ATM (see, at least, COUTTS column(s) 13, line(s) 1-10: (95) The agent handler 40 uses the agent registry 45 to obtain the addresses of the maintainers to be visited by the alert agent 50c. [...] the maintainers are prioritized within the address sub-fields of the alert agent 50c according to one or more predetermined criteria. [...] the predetermined criteria may be based on the location of the maintainers, so that the maintainer that is closest has the highest priority and is visited first.);
 identifying the first associate as an associate tasked with handling exceptions associated with one or more of an identity of the first service provider, an identity of the first ATM, and a location of the first ATM (see, at least, COUTTS column(s) 13, line(s) 1-10: (95) The agent handler 40 uses the agent registry 45 to obtain the addresses of the maintainers to be visited by the alert agent 50c. [...] the maintainers are prioritized within the address sub-fields of the alert agent 50c according to one or more predetermined criteria. [...] the predetermined criteria may be based on the location of the maintainers, so that the maintainer that is closest has the highest priority and is visited first.; column(s) 4, line(s) 4-11: An alert is sent to maintainer with a request, the maintainer may be a service engineer, a local designated employee or official, or an automated assistance system; column(s) 4, line(s) 12-25: the maintainer information may include the type of malfunctions the maintainer can repair and whether the maintainer as a primary content or should only be contacted if there is no primary contact; a ranked list of maintainers is generated according to the issue/malfunction);
 identifying contact information for the first associate; (see, at least, COUTTS: column(s) 4, line(s) 12-27: Preferably, the maintainer information may include details for ranking the priority of the maintainer. [...]. The details may also include an indication of the geographical location of the maintainer, for example whether the maintainer is local or remote; and whether the maintainer is a primary contact or should only be contacted if there is no primary contact. [...] The transaction terminal may thus be able to generate a list of maintainers to be visited by the alert agent, where the first maintainer on the list has the highest ranking; column(s) 13, line(s) 1-11:  The agent handler 40 uses the agent registry 45 to obtain the addresses of the maintainers to be visited by the alert agent 50c [...] the maintainer that is closest has the highest priority and is visited first.
 and combining the identification of the first ATM, the properties of the first exception, and contact information for the first associate to determine the exception profile (see, at least, COUTTS: column(s) 21, line(s) 59-67: if the state of health of an ATM is not “healthy” an alert agent is initialized with Error details and sent out; figure 19: ATMsToVisit, initialize alert agent with Replenisher location details; column(s) 6, line(s) 60-67;column(s) 6, line(s) 60-67: incoming alert agent screen and figure 26: ATM name, module name, state of health: inspect now).  
Regarding claim(s) 4, 12, and 20,
The limitations of claims 1, 9, and 17, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS further discloses:
the processor further configured to generate the correspondence by: identifying the first correspondence template from the set of correspondence templates stored in the database, wherein the first correspondence template comprises predefined language for requesting the requested information with placeholders for entering properties of the exception (see, at least, COUTTS: column(s) 4, line(s) 4-8: malfunctioning transaction terminal may be able to determine if there is a maintainer available to repair the malfunction, and if a maintainer is available, the transaction terminal is able to send a request ( e.g., using an alert agent) to the maintainer.; column(s) 33, line(s) 57-61: If a person is available who is trained and authorized to work on the error contained in the alert agent, the alert agent presents a request for assistance on that person’s terminal; figure 35b: AlertAgent.java- Agent that is produced when an error occurs and takes this data to the Replenisher to ask for help, DisplayError.java - Class that displays the components of the error and ask the Replenisher for help.; column(s) 6, line(s) 60-63: FIG. 25 is an exemplary Assistance Request form screen window interface, for use by service personnel to accept or reject service requests from incoming alert agents; figure 25: “Assistance Request” with fields ATM NAME, MODULE NAME, STATE OF HEALTH, requesting information “yes” or “no”);
 and populating the placeholders with the properties of the exception (see, at least, COUTTS: column(s) 6, line(s) 60-63: FIG. 25 is an exemplary Assistance Request form screen window interface; figure 25: “Assistance Request” with fields ATM NAME, MODULE NAME, STATE OF HEALTH; card reader needs to be inspect[ed] now at ATM 153.73.152.191).
Regarding claim(s) 6 and 14,
The limitations of claims 1, and 9, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS further discloses:
the processor further configured to: determine that the response to the correspondence is not received within a threshold time interval (see, at least, COUTTS: column(s) 13, line(s) 26-33: If a maintainer is available who is trained and authorized to work on the error contained within the alert agent 50c, then the agent handler 240 presents a request for assistance on that maintainer's terminal 20. If an acknowledgment of the request for assistance is not provided within a predetermined time, such as three minutes, then the alert agent 50c moves on to the next maintainer in the address field 54.);
 and in response to determining that the correspondence is not received within the threshold time interval, flag the first service provider as an unresponsive service provider for the first exception (see, at least, COUTTS: column(s) 13, line(s) 26-33: If an acknowledgment of the request for assistance is not provided within a predetermined time, such as three minutes, then the alert agent 50c moves on to the next maintainer in the address field 54.).  
Regarding claim(s) 7 and 15,
The limitations of claims 1 and 9, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS does not expressly disclose the following limitations, which GILL further teaches:
the processor further configured to: determine a response time corresponding to an amount of time between providing the correspondence to the first service provider and receiving the response from the first service provider (see, at least, GILL:  GILL column 36, lines 33-42: invention enables a user to conduct analysis of the stored information for purposes of evaluating the performance of the machines connected to the system as well as the performance of servicers who service machines connected to the network;  column 36, lines 33-42: Another standardized reporting feature includes a trouble ticket analysis window 128 shown in FIG. 39. [...] The trouble ticket summary report window is operative to provide information on the resolution of trouble tickets during a selected period of time. The summary can be provided in accordance with selection criteria including [...] the vendors or the particular status which was involved. This report feature enables the user of the system to analyze numerous aspects of the performance of machines and service providers; column 37, lines 30-38: An ATM summary report window indicated 136 in FIG. 43 is generated in response to the event management system conducting an analysis of incident response times, degraded time and downtime, and availability of banking machines connected to the event management system. This information may be selectively provided for locations, terminals as well as the particular machines connected to the system. The information may be provided over a reporting period of a day, month or year.);
and store the determined response time in a collection of performance metrics associated with the first service provider (see, at least, GILL: column(s) 36, line(s) 33-42: The archived problem, call and actions records remain in the data store for purposes of analysis. A further fundamental advantage of the preferred embodiment of the present invention is that it enables a user to conduct analysis of the stored information for purposes of evaluating the performance of the machines connected to the system as well as the performance of servicers who service machines connected to the network. These standardized reporting features are indicated under the category "reporting" in the main menu window 66 generated on a display by the event management system.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS, GILL and MAYES, which discloses systems and methods of facilitating efficient maintenance of transaction terminals such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of GILL which also relates to the field of automated banking machines (GILL column(s) 1, line(s) 15-20), in order to evaluate whether particular servicers are correcting problems in a manner that has a lasting effect and satisfy operators of automated banking machine systems desire to evaluate the responsiveness of their servicers and other entities responsible for the machines (GILL column 3, lines 46-55).

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over COUTTS in view of MAYES in further view of GILL and in further view of ORDY (US 20160031570 A1 to ORDY, B. et al.).
Regarding claim(s) 5, 13, and 19,
The limitations of claims 1, 9, and 17, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS, GILLS and MAYES does not expressly disclose the following limitations, which ORDY however, teaches:
the processor further configured to, following receiving the response from the first service provider, automatically extract the portion of the information included in the received response to provide for viewing in a user interface based on a comparison of keywords included in the received response and the information associated with resolving the first exception (See at least: US 20160031570 ORDY [0028]: the words of instructions based on maintenance documentation are compared to a maintenance engineers response in the context of a maintenance tasks; [46]: a warning is generated when an inconsistency is detected between the instructions and the response;  [45]: the content comparator 25 transmits these inconsistencies to the warning device; the warning device can be used by a maintenance support engineer and/or the maintenance engineer).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS, GILL and MAYES, which discloses systems and methods of facilitating efficient maintenance of devices such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of ORDY which relates to maintenance operations (ORDY [002]), in order to ensure instructions have been correctly understood and followed by a maintenance worker (ORDY  [003]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over COUTTS in view of MAYES in further view of GILL and in further view of MAXSON (US 20170358948 A1 to Maxson, D. et al.).
Regarding claim(s) 8 and 16,
The limitations of claims 1 and 9, respectively, are taught by the combination of COUTTS, MAYES, and GILL, as shown, above.
COUTTS discloses the maintainer is asked to “respond to a number of questions” (COUTTS column(s) 11, line(s) 57-60) but does not disclose the following, which, MAXSON, however discloses:
the processor further configured to, following providing the portion of the information included in the received response for viewing in the user interface accessible to the first associate: receive, from the user interface, a second request for information associated with resolving the first exception, wherein the second request comprises a request for information not included in the response received from the first service provider (see, at least, MAXSON figure 6: first question 605 and follow up question 615;  [45]: inquiry sent regarding visible damage in the person’s location, if the person confirms that his location has visible damage, the communication device requests additional information;  [0025]: Through an iterative process, the utility communication device 140 may engage the person in an electronic dialog, guiding the person through targeted inquiries until the system 105 obtains complete information for addressing the damaged utility equipment at a location of interest within the person's vicinity.);
generate, using the correspondence templates (see, at least, MAXSON: [0040]: As described above, through an iterative process, the utility communication device 140 and a message parser 150 may guide the person through a series of inquiries. For example, the utility communication device 140 may use a predetermined algorithm to create the initial inquiries for engaging a person in dialog. Alternatively, the inquiries may be created using a machine learning algorithm or artificial intelligence), 
second correspondence comprising the second request for the information not included in the response received from the first service provider (see, at least, MAXSON:  [40]: [...] evaluate the electronic messages from the person to determine the information that still needs to be obtained; [0025]: In this manner, the utility communication device 140 sends inquiries based on the information that it has stored about the utility company's infrastructure, and further adapts its inquiries based on the information that the person provides);
and provide the second correspondence to the first service provider (see, at least, MAXSON:  [50]: For example, the utility communication device 140 may send a series of inquiries requiring a “yes/no” response to gauge the scope of the damage. The first inquiry may ask “How many utility poles are affected?” The customer may reply “1”. The next inquiry may ask “Is the utility pole still standing?”, and if the reply is “yes”, the following inquiry may ask “Are any utility lines broken?”; figure 6: first question 605 and follow up question 615 shown on a user interface).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of COUTTS, GILL and MAYES, which discloses systems and methods of facilitating efficient maintenance of devices such as ATMs (COUTTS column(s) 1, line(s) 15-21 and column(s) 2, line(s) 33-38) with the technique of MAXSON which relates to expediting repairs of equipment (MAXSON [002]), in order to obtain enough information to determine the nature of the impediment and repair equipment needed (MAXSON [62]) and to permit an agent of the equipment owner to draw conclusions regarding the equipment (MAXSON 56).
Response to Arguments
Applicant’s arguments, see page 12, filed 8/15/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 12, filed 8/15/2022, with respect to the 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 17-20  has been withdrawn. 
Applicant's arguments filed 8/15/2022 concerning the 35 U.S.C. § 101 rejection of claims 1-17 and 19-20 have been fully considered but they are not persuasive. Applicant argues that the claims are eligible under Step 2A Prong One at pages 13-14 because the details of the claims go beyond an abstract idea of “mental processes” because they include steps involving a user interface and cannot be performed by the human mind, even with the aid of pencil and paper.  This argument has been considered, but is unpersuasive, the user interface is recited at a high-level of generality and the additional elements amount to applying the abstract idea on a computer, as explained, above..
Applicant's arguments filed 8/15/2022 concerning the 35 U.S.C. § 101 rejection of claims 1-17 and 19-20 have been fully considered but they are not persuasive. Applicant argues that the claims are eligible under Step 2A Prong Two at pages 14-19 because the claims involve automation resulting in efficient resolution of ATM exceptions. However, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. See MPEP 2106.05(f)(2) citing Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQd 1636, 1639 (Fed. Cir. 2015). 
Applicant argues at pages 17-19 that the claimed invention represents an improvement in technology.  This argument has been considered, but is unpersuasive, the additional elements amount to applying the abstract idea on a computer, as explained, above, which cannot provide an inventive concept. 
Applicant argues at pages 19-21 that the claimed invention is eligible under Step 2B because the subject matter of the claims is not well-understood, routine, and conventional and because the amendments overcome the 35 U.S.C. § 103 rejection.  This argument has been considered, but is unpersuasive, a new 35 U.S.C. § 103 has been applied, and the additional elements amount to applying the abstract idea on a computer, as explained, above, which cannot provide an inventive concept.
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claim(s) 1-17 and 19-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694   
                                                                                                                                                                                                     
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694